Citation Nr: 0217928	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  99-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lung disorder secondary to tobacco use and nicotine 
dependence; and, if so, whether service connection is 
warranted.

(The claim of entitlement to service connection for a lung 
disorder, secondary to asbestos exposure, will be the 
subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from September 
1969 to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from (1) a April 1999 rating decision in 
which the RO denied service connection for a lung disorder 
secondary to asbestos exposure and (2) a January 2000 
rating decision in which the RO continued the June 1998 
denial of the veteran's claim of service connection for a 
lung disorder secondary to tobacco use and nicotine 
dependence.  The veteran filed notices of disagreement in 
April 1999 and April 2000, respectively; and statements of 
the case (SOCs) were issued in May 1999, and April 2000, 
respectively.  The veteran submitted substantive appeals 
in June 1999 and January 2001, respectively.  The 
veteran's Board hearing request was withdrawn.

The Board is undertaking additional development on the 
issue of entitlement to service connection for a lung 
disorder, secondary to asbestos exposure, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice and reviewing any 
response, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  In June 1998, the RO denied the veteran's claims of 
entitlement to service connection for a lung disorder 
secondary to tobacco use and nicotine dependence.  

2.  The veteran did not file a notice of disagreement with 
the June 1998 RO decision within one year from the date of 
mailing of notice. 

3.  Service personnel records received since the June 1998 
RO decision (and not previously provided) are relevant to 
whether the veteran began cigarette smoking in service.

4.  The veteran filed his claim to reopen the matter of 
entitlement to service connection for a lung disorder 
secondary to tobacco use and nicotine dependence on June 
29, 1998.


CONCLUSIONS OF LAW

1.  The June 1998 decision of the RO, which denied service 
connection for a lung disorder secondary to tobacco use 
and nicotine dependence, is final.  38 U.S.C.A. § 4005(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has been presented to reopen 
the previously denied claim of entitlement to service 
connection a lung disorder secondary to tobacco use and 
nicotine dependence.  38 U.S.C.A. §§ 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5108, 5126 (West 1991 & Supp. 
2002);  38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).

3.  Entitlement to service connection for a lung disorder 
secondary to tobacco use and nicotine dependence is 
legally precluded.  38 U.S.C.A. §§ 1103, 7105 (West Supp. 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records include the veteran's entrance 
examination report, dated in June 1969.  The veteran 
reported no respiratory problems, and his lungs and chest 
were listed as normal on clinical evaluation.  The veteran 
underwent a chest x-ray examination in May 1973 to rule 
out active tuberculosis.  The veteran's lung fields were 
clear.  The veteran's lungs and chest were evaluated as 
normal on separation examination.  

The veteran's claims folder is significant for medical 
records associated prior to the filing of the claims on 
appeal, summarized as follows.  Complete Social Security 
Administration (SSA) records were obtained in May 1993, 
including treatment records from Central Medical Health 
Services dated in July 1986.  By VA examination of 
December 1986, the veteran's respiratory system was deemed 
normal.  Another VA examination report, dated in May 1989, 
indicated that the veteran demonstrated normal respiratory 
excursion, with somewhat diminished breath sounds without 
rales, wheezes, or rhonchi.  In October 1989, the veteran 
was admitted to the Forbes Health System Emergency 
Department with complaints of chest pain.  On physical 
examination, his lungs were clear.  No wheezes or rales to 
percussion were observed.  A chest x-ray examination was 
provided, and the report described normal heart and lungs.  

In November 1991, the veteran was admitted to the 
Pittsburgh VA Medical Center (VAMC) located on Highland 
Drive.  On clinical interview, the veteran stated that he 
started to smoke at age 19, and would smoke from two to 
three packs of cigarettes per day.  The veteran's 
pulmonary system demonstrated clear vesicular breathing.  
The discharge summary noted that the veteran was 
prescribed an Albuterol inhaler and that the veteran was a 
heavy smoker.

The record indicates that, in November 1997, a claim of 
service connection for a lung disorder secondary to 
tobacco use and nicotine dependence was raised.  The 
veteran indicated that he began smoking in service.  A VA 
examination was ordered to evaluate whether the veteran's 
lung condition was due to nicotine dependence.  

In January 1998, the veteran underwent VA psychiatric and 
respiratory examinations.  On VA psychiatric examination, 
the veteran detailed the circumstances of his cigarette 
smoking in service.  The VA examiner explained that it was 
not feasible to render a "clinical opinion" regarding 
whether it was "as likely as not that any nicotine 
addiction began in the service."  The VA examiner further 
explained that the only piece of data that was both 
relevant to the question and available to her was the 
veteran's self report.  She explained that the veteran's 
self-report could neither be supported nor refuted 
clinically, as it was not clinically possible to determine 
the veteran's credibility.  The VA examiner described the 
veteran as "wholly straight-forward" and detailed in his 
description of the events surrounding his first cigarette 
in service.  The veteran did not report a family history 
of smoking and he seemed to have been raised in an 
atmosphere prohibitive of smoking.  

On VA respiratory examination, the veteran reiterated his 
history of smoking in service and post-service.  The 
veteran's pulmonary function test (PFT) reflected abnormal 
pulmonary functions, with a notation of lethargic efforts 
throughout testing.  The veteran's chest x-ray examination 
demonstrated an increased amount of bronchovascular 
markings, with slight under-penetration.  The VA examiner 
opined that there was a possibility of some accentuation 
of pulmonary markings.  There were no lung masses, 
nodules, or cavities detected.  The VA examiner concluded 
that a final clinical diagnosis could not be provided 
without further evaluation, and that there was strong 
evidence that nicotine dependence began while the veteran 
was in service.  The VA examiner recommended that the 
veteran be referred to the pulmonary clinic for further 
evaluation of possible interstitial lung disease, and that 
his pulmonary functions be repeated.  He also recommended 
a computed tomography (CT) scan of the lungs.  A chest x-
ray examination showed minimal bilateral apical pleural 
thickening, and no consolidations, masses, pleural 
effusions.  The subsequent CT scan in February 1998 
revealed no evidence of interstitial infiltrates, 
consolidations, lung masses, or effusions.  There was no 
evidence of mediastinal lymph node enlargement, and the 
veteran's lungs were deemed normal.  Another PFT was 
provided in March 1998, showing a restrictive pattern per 
pulmonary function testing, unknown etiology.

In May 1998, an addendum to the January 1998 VA 
respiratory examination was provided.  The VA examiner 
concluded that, based on the February 1998 CT scan, there 
was no radiographic evidence of cigarette-related lung 
disease.  In May 1998, another PFT was provided indicating 
a severe restrictive pattern.  

In June 1998, the RO obtained VA treatment records from 
the University Drive Division VAMC for the period February 
1996 to April 1998.  In February 1996, the veteran was 
diagnosed with tobacco abuse, excessive smoking activities 
with secondary possible side effects of bronchitis, 
seizure disorder, and history of mediastinal 
lymphadenopathy, unknown etiology.  In July 1996, the 
veteran's history of mediastinopathy was noted to have 
been benign.  In January and April 1997, the veteran was 
noted to have a history of interstitial fibrosis of the 
lungs, with mediastinal adenopathy, deemed benign.  On a 
February 1998 consultation, chest x-ray examination was 
negative for infiltrates.  There was no evidence of 
calcifications, interstitial pattern, or pulmonary 
fibrosis.  A CT scan of the chest was negative for 
interstitial pattern, infiltrations, and effusion.  The 
results showed a normal chest CT.  The VA physician 
concluded that the pulmonary function tests show a severe 
restrictive pattern, but the CT scan and the chest x-ray 
were essentially normal.  The VA physician explained that 
it was difficult to describe the reason for the 
discrepancy.  In April 1998, the veteran was treated as 
outpatient in the VA Pittsburgh Healthcare System.  
Treatment notes indicated that March 1998 PFT results 
showed a restricted pattern of pulmonary function.  The 
notation cited prior chest x-ray examination and CT scan 
revealing no pulmonary fibrosis.  The etiology was 
uncertain, and he was referred to rheumatology to rule out 
rheumatologic causes.  No clinical evidence of an 
underlying connective tissue disease or rheumatoid 
arthritis was found.

By rating decision of June 1998, the RO denied service 
connection for a lung disorder as due to nicotine 
dependence or tobacco use.  The RO cited the lack of 
evidence that nicotine dependence began in service.  The 
RO notified the veteran of the decision and his procedural 
and appellate rights on June 10, 1998.  On June 29, 1998, 
the veteran's representative submitted a letter from the 
veteran's mother concerning tobacco use.  The veteran's 
mother indicated that her son did not smoke or drink until 
he entered the Navy in September 1969.  She commented that 
she did not approve of the veteran's smoking.  On July 10, 
1998, the veteran submitted a statement identifying his 
representative on the claim of service connection for a 
lung disorder secondary to tobacco use and nicotine 
dependence.  

In October 1999, the veteran's representative requested 
that the issue of service connection for a lung disorder 
secondary to nicotine dependence or tobacco use be 
revisited.  The letter suggested that the June 1998 RO 
decision had been appealed.  In January 2000, the RO again 
denied the veteran's claim, acknowledging the statement 
received from the veteran's mother on June 29, 1998, as 
submission of new and material evidence to reopen the 
claim.  By deferred rating decision of March 2000, the RO 
informed the veteran's representative that there was no 
valid notice of disagreement with the RO's denial of 
service connection and inquired as to whether a notice of 
disagreement would be filed.  The veteran and his 
representative filed a notice of disagreement in April 
2000.

In March 2001, the RO notified the veteran of the Veterans 
Claims Assistance Act of 2000 and its duty to assist the 
veteran in the development of his claims.  The veteran 
identified Forbes Regional Hospital and University Drive 
Division VAMC and Highland Drive VAMC as sources of 
relevant medical treatment.  

In August 2001, the RO obtained treatment records from the 
VA Pittsburgh Healthcare System, dated January 1995 to 
August 2001.  A CT scan report, dated in April 1995, 
showed increased interstitial pulmonary markings, possibly 
due to interstitial pulmonary edema or interstitial 
pulmonary disease.  In May 1998, a report indicated a 
reevaluation of the veteran's restricted pattern on 
pulmonary function testing.  Another pulmonary function 
test was performed, showing dramatic improvement.  The VA 
physician determined there was unclear etiology for the 
veteran's improvement in pulmonary function testing.  The 
source of reported hypoxemia remained unidentified.  The 
veteran was treated in June 1998 for chest pain, diagnosed 
as acute bronchitis with pleurisy.  In July 1998, the 
veteran returned for routine follow-up of his restrictive 
pattern on pulmonary function tests.  Chest x-ray provided 
the month prior showed no consolidations, no masses, and 
no pleural effusions.  In February 1999, the veteran's 
lungs were clear with no rales or wheezing.  The VA 
physician diagnosed dyspnea, secondary to pulmonary 
restriction of unclear etiology and heavy cigarette 
smoking.  The veteran's disorder was reviewed in June 1999 
for cough syncope.  The VA physician indicated that he was 
familiar with the veteran from prior visits to the 
pulmonary clinic.  He cited treatment for dyspnea, heavy 
cigarette smoking, and restrictive lung defect with 
unclear etiology.  He noted that tests for interstitial 
lung disease as well as neuromuscular weakness were 
negative.  The VA physician determined that the veteran 
did suffer cough syncope likely due to heavy cigarette 
abuse.  In September 2001, the Forbes Health System 
submitted a treatment record dated in October 1992 
concerning an unrelated ailment.  

In March 2002, the RO issued a notice of the duty to 
assist pursuant to the Veterans Claims Assistance Act of 
2000.  The RO informed the veteran of the elements 
necessary to substantiate his service connection claim.  
The RO described the information the veteran was expected 
to identify or submit.  Furthermore, the RO notified the 
veteran of the types of evidence it would attempt to 
retrieve on his behalf.

II.  Analysis

A.  Duties to Notify and Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) revised section 5103, 
chapter 38 of the United States Code, to impose on VA, 
upon receipt of a complete or substantially complete 
application, a duty to notify the veteran of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2002).  As part of that 
notice, VA must indicate what portion of information and 
evidence, if any, is to be provided by the veteran and 
which portion, if any, VA will attempt to obtain on the 
veteran's behalf.  Id.; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159).  The United 
States Court of Appeals for Veterans Claims (CAVC) has 
determined that the duty to notify under the VCAA applies 
to claimants who seek to reopen a claim by submitting new 
and material evidence.  Quartuccio v. Principi, 16 Vet. 
App. at 187; see 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at section 
38 C.F.R. § 3.159).  The new law also instructs that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim, 
and provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); 38 C.F.R. §§ 3.102, 3.159, 3.326.  

The Board finds that the RO substantially fulfilled the 
duties to notify and assist.  38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159(b)(1), (c)(3).  In any event, as 
the disposition of the issue of service connection turns 
on legal matters (discussed below, a remand or further 
development of the evidence at the Board would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to requirements 
in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support 
of the result in a particular case; such adherence would 
result in unnecessarily imposing burdens on VA with no 
benefit flowing to the claimant).

B.  New and Material Evidence

Following notification of an initial review and 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of mailing of 
notification, followed by a timely substantive appeal; 
otherwise, the determination becomes final and is not 
subject to revision absent new and material evidence.  
38 U.S.C.A. § 7105 (West 1991).  

Although the RO determined that new and material evidence 
was submitted to reopen the veteran's claim for service 
connection for a lung disorder secondary to tobacco use 
and nicotine dependence, the Board must independently 
address the question.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).  The Board must review all of 
the evidence submitted since the last, final disallowance 
in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  "New 
and material" evidence is relevant evidence that has not 
been previously submitted, which is neither cumulative nor 
redundant and, by itself or in connection with other 
evidence of record, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  (While 38 C.F.R. § 3.156 has 
been revised, the new criteria are only applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,632 (August 29, 2001)).  In determining 
whether newly proffered evidence is material, the 
credibility of the evidence is presumed for the limited 
purpose of ascertaining materiality.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The Board's review of evidence, for the purposes of 
reopening the claim, includes all evidence presented 
subsequent to the June 1998 RO decision that denied 
entitlement to service connection for a lung disorder 
secondary to tobacco use and nicotine dependence, on the 
merits.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1997).  (Specifically, the RO determined 
that there was no evidence that the veteran's tobacco use 
and nicotine dependence began in service.)  The Board 
finds that the June 1998 RO decision comprises the last, 
final disallowance of the claim of record.  Id.  The 
record indicates that the RO provided a standard 
notification letter and forms regarding its June 1998 
determination, as evidenced in the June 10, 1998 RO 
letter.  The appeal period extended to one year following 
the date of notification.  38 C.F.R. § 20.302.  No notice 
of disagreement was received within one year followed such 
notification.  

The Board acknowledges that the RO received statements 
from the veteran's mother and his representative on June 
29, 1998.  These statements were the only communications 
on behalf of the veteran concerning his alleged lung 
disorder due to cigarette smoking within the appeal 
period.  However, these statement do not suffice as valid 
notices of disagreement per the applicable regulation, 
because neither statement indicated a "desire to contest 
the result" of the June 1998 RO decision.  38 C.F.R. 
§ 20.201 (1997).  It is pertinent to note that in Gallegos 
v. Principi, 283 F.3d 1309 (Fed. Cir. 2002), the Federal 
Circuit reversed a decision of the Court of Appeals for 
Veterans Claims (CAVC) that invalidated 38 C.F.R. § 
20.201, a Department of Veterans Affairs (VA) regulation 
requiring a valid notice of disagreement (NOD) to express 
a desire to appeal.  The Federal Circuit held that the 
CAVC erred by not deferring to the VA regulation under 
Chevron U.S.A., Inc. v. Natural Resources Defense Council, 
467 U.S. 837 (1984).  The court noted that because the 
relevant statute did not define a valid NOD, the CAVC 
should have deferred to the reasonable VA regulation.  In 
addition, the filing of additional evidence, albeit new 
and material, does not extend the time limit for filing an 
appeal.  38 C.F.R. § 20.304.  As the veteran did not 
submit a notice of disagreement with the June 1998 RO 
decision, that decision is the last, final disallowance of 
the claim of record.  38 U.S.C. § 4005(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

Following a complete review of the claims folder, the 
Board finds that new and material evidence was submitted 
to reopen the claim of entitlement to service connection 
for a lung disorder secondary to tobacco use and nicotine 
dependence.  Since the RO's June 1998 denial, much 
evidence has been submitted and obtained including, in 
relevant part, the statement by the veteran's mother that 
he did not smoke cigarettes prior to service.  The Board 
finds the newly submitted lay statement comprises "new and 
material" evidence for purposes of reopening.  38 C.F.R. 
§ 3.156(a) (2001).  This witness' statement provided by 
the veteran's mother is neither cumulative nor redundant 
as only the veteran's self-report was previously of 
record.  Such evidence is "material" and of such 
significance that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
lung disorder secondary to tobacco use and nicotine 
dependence.  See 38 C.F.R. § 3.156(a).  

C.  Service Connection

Following a determination that there is new and material 
evidence justifying the reopening of the claim, the Board 
would generally proceed with a merits determination.  
However, on July 22, 1998, the President signed the 
"Internal Revenue Service Restructuring and Reform Act of 
1998." Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998) 
(codified at 38 U.S.C.A. § 1103 (West Supp. 2002)).  This 
law prohibits service connection for death or disability 
resulting from an injury or disease attributable to the 
in-service use of tobacco products, as follows:
 
Notwithstanding any other provision of 
law, a veteran's disability or death 
shall not be considered to have 
resulted from personal injury suffered 
or disease contracted in the line of 
duty in the active military, naval, or 
air service for purposes of this title 
on the basis that it resulted from 
injury or disease attributable to the 
use of tobacco products by the veteran 
during the veteran's service.

38 U.S.C.A. § 1103(a) (1998) (emphasis added).  [The new 
law applies to claims filed after June 9, 1998.]

In this case, the veteran filed his claim to reopen on 
June 29, 1998 (in the submission of new and material 
evidence) and the RO received the claim to reopen after 
the effective date of 38 U.S.C.A. § 1103.  The date of his 
claim to reopen controls the determination of the date-of-
claim, as his initial claim was subject to a final 
disallowance (see the discussion of finality above).  
38 C.F.R. § 3.400 (q)(1)(ii), (r) (2002).  Accordingly, 
the new law is applicable to the veteran's claim, and 
there is no legal basis for the benefits sought on appeal 
under the theory espoused by the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (holding that, in cases 
where the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  
Although there may be evidence supportive of the finding 
that the veteran's cigarette smoking began in service, 
service connection is denied as a matter of law.



ORDER

Service connection for a lung disorder secondary to 
tobacco use and nicotine dependence is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

